PER CURIAM.
In this post conviction proceeding, petitioner appeals from the trial court’s order of dismissal for want of subject matter jurisdiction. Two claims were asserted in the petition: (1) paragraph IV alleged that petitioner’s sentence was not in accordance with law and (2) paragraph V alleged that petitioner’s sentence was "* * * void since in the course of the proceedings * * * petitioner suffered a substantial denial of his right to the assistance of counsel guaranteed by the United States Constitution, Amendment VI, and the Oregon Constitution, Article I, Section 11, in that counsel failed to object to the imposition of restitution for the reasons specified in the preceeding /sic/paragraph.”
We affirm the trial court’s order with respect to the first claim because petitioner sought and obtained appellate review of the issue raised by it. With respect to the second claim, defendant concedes that it states sufficient facts to constitute an actionable claim. Therefore, the petition should not have been dismissed. Accordingly, we reverse and remand for further proceedings.
Reversed and remanded.